Title: To James Madison from Joseph Jones, [ca. 28 October] 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. [Ca. 28 October 1794]
I have your favor from Philadelphia and very sincerely rejoice with you on your late change of condition and safe arrival in the City. Present my congratulations to your Lady. The tea china you mention is here and shall be packed up carefully and sent by Capt. Lambert who informs me he shall leave this place Tomorow evening or next day for Philadelphia. Monroe must certainly be safe in France from all accounts tho’ we have no letters from him. He got there at a moment of great agitation but which like a sudden gust or squal has soon blown over. When I parted from Monroe he intimated to me that if any balances from him shod. be pressed for or I shod. enter into any engagement wherein he should be concerned and wch. was then contemplated and has since taken place and I shod. want his aid before I should hear from him that probably I could thro’ Mr. Edmd. Randolph obtain money on his accot. Presuming this might be done I lately mentioned it to him that I wished to obtain 1000 dols. on accot. as agent for Monroe of which he might retain abt. £120 due by Walker Carter in Philadelphia and the balance I shod. draw for if to be had. Mr. Randolph informed me he wod. have W. Carters settled and expected I might in a few days be accommodated with the balance but did not speak certainly. An immediate and pressing demand on Col. Carter has induced me to take the liberty to draw a bill of £50 this money on Mr. Randolph on Monroes accot. and to request he will have it paid, this I shod. not have done but from necessity having already advanced all I had or could raise on ⟨acct.⟩ the land purchased from Col. Carter in wch. Monroe is in part concerned. Will you speak with Randolph on it and inform me what is the prospect of its Being paid that if it shod. not be honored I may try some way of providing for it in time. I do not choose to draw on Monroe before I hear from him and am informed th[r]o’ what channel to make the drafts. Yr. friend & Servt
Jos: Jones
Lambert goes to Lloyd & Sparks.
